NO. 07-05-0226-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 JANUARY 25, 2006
                          ______________________________

                             IN RE P. L. L., a Minor Child
                        _________________________________

             FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 97-558,673; HON. PATRICIA MOSELY, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Eddie Lee Wiggins (Wiggins) appeals from an order confirming a non-agreed child

support review order in which he was ordered to pay additional child support. His two

issues revolve around the lack of a reporter’s record of the hearing which he had requested

and the absence of evidence supporting the decision to increase his support obligation.

We overrule each and affirm the trial court’s order.

       Regarding the absence of a reporter’s record, Wiggins argues that through no fault

of his own, there is none. Thus, he was deprived of an effective appeal. While there is no

reporter’s record, the trial court’s order indicated on its face that an audio recording was

made of the hearing. Also of record is an affidavit from the administrative assistant to the

associate judge indicating that the audio recording actually exists. Furthermore, Wiggins

alludes to the existence of the recording in his appellate brief.

       A court reporter is not required in a hearing before an associate judge in a suit
affecting the parent/child relationship unless the judge presides over a jury trial or a final

termination hearing. TEX . FAM . CODE ANN . §201.009(a) (Vernon 2002); In re B.R.G., 48
S.W.3d 812, 816-17 (Tex. App.–El Paso 2001, no pet.). No one argues that the case

before us arose from a final termination hearing or a jury trial. And, when a reporter is not

present, the record may be preserved by any other means approved by the associate

judge. TEX . FAM . CODE ANN . §201.009(b)&(c) (Vernon 2002); In re B.R.G., 48 S.W.3d at

817. Moreover, statute entitles a party to obtain the presence of a reporter if one is not

provided by the court. TEX . FAM . CODE ANN . § 201.009(b) (Vernon 2002).

       While Wiggins may have asked, several weeks before the hearing, that a reporter

be present, he fails to direct us to anywhere in the record where he objected to the

absence of one. Nor does he direct us to anything of record illustrating that he was denied

opportunity to obtain his own reporter as allowed by statute. And, he fails to explain why

the audio recording made of the evidence does not suffice. Under these circumstances,

we can neither find that the lack of a reporter’s record was error nor that appellant was

harmed even if such error occurred.

       As to the want of evidence supporting the court’s decision, we find the matter

waived. Wiggins did not explain why the evidence captured on the audio recording was

insufficient. Nor did he cite us to any portion of that record. Thus, the matter was

insufficiently briefed and, therefore, waived.

       Accordingly, we affirm the order of the trial court.



                                                         Per Curiam




                                              2